    Case 14-30153-hdh13 Doc 158 Filed 08/07/20           Entered 08/07/20 11:57:12       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed August 7, 2020                                         United States Bankruptcy Judge
______________________________________________________________________




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NOTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


             IN RE:                           §
                                              §                 CASE NO. 14-30153-hdh13
             CHERYL LYNN DECLOUET             §
                   Debtor,                    §
                                              §                 Chapter 13
                                              §
             CHERYL LYNN DECLOUET             §
                   Plaintiff,                 §
                                              §
             U.S. BANK TRUST NATIONAL         §
             ASSOCIATION, AS TRUSTEE OF THE §
             IGLOO SERIES III TRUST,          §
             BSI FINANCIAL SERVICES, INC., FAY§
             SERVICING, LLC, SETERUS, INC.    §
                   Defendant.                 §
                                              §
                                              §
                         ORDER GRANTING JOINT MOTION TO
            APPROVE COMPROMISE OF A DISPUTED CLAIM PURSUANT TO RULE 9019




     ORDER ON MOTION TO COMPROMISE                                                          PAGE 1
Case 14-30153-hdh13 Doc 158 Filed 08/07/20                  Entered 08/07/20 11:57:12           Page 2 of 2



         On June 18, 2020, a Joint Motion to Approve Compromise of a Disputed Claim Pursuant to Rule

9019 (the "Motion") was filed by Seterus, Inc.. (“Seterus”) and the Debtor, Cheryl Lynn Declouet

(“Debtor”) in the above-referenced case and related to the adversary case 20-03002. The Court finds that

the Motion was properly served pursuant to the Federal and Local Rules of Bankruptcy Procedure and that

it contained the appropriate twenty-one (21)-day negative notice language, pursuant to LBR 9007, which

directed any party opposed to the granting of the relief sought by the Motion to file a written response

within twenty-one days or the Motion would be deemed by the Court to be unopposed.

         The Court finds that no objection or other written response to the Motion has been timely filed by

any party. Due to the failure of any party to file a timely written response, the allegations contained in the

Motion stand unopposed and, therefore, the Court finds that good cause exists for the entry of the following

order.

         IT IS THEREFORE ORDERED that the Joint Motion to Approve Compromise of a Disputed

Claim Pursuant to Rule 9019 filed by Defendant Seterus and the Debtor, Cheryl Lynn DeClouet, is

hereby GRANTED so as to authorize the compromise of the disputed matter.

         IT IS FURTHER ORDERED that Herrin Law is authorized to receive $2,000 for work

performed in conjunction with this Motion.




                                          ### END OF ORDER ###
